IN THE SUPREME COURT OF PENNSYLVANIA


 In the Matter of                            No. 1578 Disciplinary Docket No. 3
                                           :
 WILLIAM JAY GREGG                         : No. 210 DB 2009
                                           :
                                           : Attorney Registration No. 32711
                                           :
 PETITION FOR REINSTATEMENT                : (Crawford County)
                                           :




                                       ORDER



PER CURIAM

       AND NOW, this 2nd day of December, 2022, the Petition for Reinstatement is

granted.   Petitioner is ordered to pay the expenses incurred by the Board in the

investigation and processing of the Petition for Reinstatement. See Pa.R.D.E. 218(f).